If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   August 5, 2021
               Plaintiff-Appellee,

v                                                                  No. 353007
                                                                   Wayne Circuit Court
TELVIN MARTIN WHITE,                                               LC No. 19-006515-01-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and JANSEN and O’BRIEN, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial conviction of carrying a concealed weapon,
MCL 750.227. Pertinent to this appeal, defendant was acquitted of armed robbery, MCL 750.529,
and possession of a firearm during the commission of a felony (felony-firearm), MCL750.227b.
Defendant was sentenced to 40 to 60 months imprisonment, departing from the sentencing
guidelines range of zero to nine months. Defendant contends on appeal that his sentence was
disproportionate and unreasonable, and the trial court improperly justified its upward departure
from the sentencing guidelines on acquitted conduct and previous crimes already scored by the
guidelines, entitling defendant to resentencing. We vacate defendant’s sentence and remand for
resentencing.

                                 I. FACTUAL BACKGROUND

        This case arises out of the alleged armed robbery of Jeffrey Montford by defendant on
August 6, 2019. Montford testified at trial that, on the date of the alleged robbery, he went to a
liquor store in Detroit at about 6:30 p.m. looking to buy marijuana from men who were normally
outside selling the drug. Montford approached defendant, who was in the parking lot, and asked
him if he had marijuana to sell. Montford testified that defendant told him that he would go into
the liquor store to see if there was anyone willing to sell marijuana. Montford testified that
defendant then went into the store, came out a few minutes later, got into a white, four-door Ford
Taurus, and pulled out of the parking lot. Montford then walked around the corner from the liquor
store, saw that defendant had stopped his car, and he approached it. Defendant then sold Montford
a small quantity of marijuana for $5. Montford testified that defendant then saw Montford holding


                                               -1-
a $50 bill, and defendant pulled a pistol from the center console area of the car, pointed it at
Montford, and said, “give it all to me.” Montford handed over the $50 bill and marijuana.
Defendant drove off and Montford walked home.

        Montford called 911 to report the robbery, and officers came to his home to take a report.
He gave the officers descriptions of defendant and the female passenger who was in defendant’s
car during the alleged robbery. Montford did not tell police until the next day that the robbery
started as a marijuana transaction. The police used surveillance video footage to try to identify
defendant’s car, and they determined that defendant was driving a white Geo Prizm with no license
plate, not a Taurus as Montford described. The police searched for defendant’s car, soon located
him driving it, and pulled him over. A search of the car uncovered a loaded pistol underneath the
driver’s seat.

        Defendant elected to have a bench trial, at which he was charged with armed robbery,
carrying a concealed weapon, and felony-firearm. At the close of the prosecution’s case-in-chief,
defendant moved for a directed verdict of acquittal on the armed robbery charge, arguing that
Montford lacked credibility as a witness. The prosecution argued that most of Montford’s
testimony had been confirmed by independent evidence. The court directed a verdict of acquittal
on Count 1, armed robbery, and Count 3, felony-firearm. The court reasoned that because
Montford did not disclose that his interaction with defendant started as a proposed marijuana
transaction until the third time he talked to police, he lacked credibility as a witness, and a directed
verdict was appropriate on the armed robbery charge. And because defendant’s charge of carrying
a concealed weapon cannot support a conviction of felony-firearm as a matter of law, it was
necessary to likewise direct a verdict of acquittal on the felony-firearm charge. The court
convicted defendant of the remaining charge, carrying a concealed weapon.

        When given the opportunity to speak at sentencing, defendant asked for “a chance.” The
court asked if defendant wanted a chance to carry a gun or rob someone again. The court then
stated that defendant had been given chances by being placed on probation for previous offenses,
he had continued to reoffend, and was carrying a gun while on probation. The court said that it
believed the robbery had been committed, it just had not been proven beyond a reasonable doubt.
The court stated, “I think that Mr. White is a lot more dangerous. And if the [Holmes Youthful
Trainee Act (HYTA), MCL 762.11 et seq.] had of [sic] been revoked, this would have been a
habitual case. So I don’t think that that part of the Prior Record Variable was given the
consideration.” The court concluded that all would be better off, including defendant, if defendant
served time in prison. The court sentenced defendant to 40 to 60 months’ imprisonment, an upward
departure from the guidelines range of zero to nine months.

                                          II. DISCUSSION

        Defendant contends that his sentence was an unreasonable and disproportionate upward
departure, and the trial court impermissibly relied on acquitted conduct when sentencing
defendant, entitling him to resentencing. We agree that the trial court improperly relied on
acquitted conduct, and defendant is entitled to resentencing.

       “A sentence that departs from the applicable guidelines range will be reviewed by an
appellate court for reasonableness.” People v Lockridge, 498 Mich 358, 392; 870 NW2d 502


                                                  -2-
(2015). “Resentencing will be required when a sentence is determined to be unreasonable.” Id.
Whether a sentence is unreasonable is reviewed for an abuse of discretion. People v Steanhouse,
500 Mich 453, 471; 902 NW2d 327 (2017). An abuse of discretion occurs when the trial court
fails to follow the principle of proportionality or fails to provide adequate reasons for the extent
the sentence departs from the guidelines range. Id. at 476.

        Defendant did not preserve his challenge to the use of acquitted conduct in fashioning his
sentence. To preserve a challenge to the use of acquitted conduct in sentencing, a defendant must
raise the issue in the trial court. People v Stokes, ___ Mich App ___, ____; ___ NW2d ___ (2021)
(Docket Nos. 348471 and 348472); slip op at 2. Defendant failed to preserve the issue by raising
it in the trial court. An unpreserved issue is reviewed for plain error affecting defendant’s
substantial rights. People v Heft, 299 Mich App 69, 78; 829 NW2d 266 (2012). “To avoid
forfeiture under the plain error rule, three requirements must be met: 1) error must have occurred,
2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.”
People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999). “The third requirement generally
requires a showing of prejudice, i.e., that the error affected the outcome of the lower court
proceedings.” Id. “Reversal is warranted only when the plain, forfeited error resulted in the
conviction of an actually innocent defendant or when an error seriously affect[ed] the fairness,
integrity or public reputation of judicial proceedings independent of the defendant’s innocence.”
Id. at 763-764 (quotation marks and citation omitted).

        An upward departure sentence is reviewed for reasonableness. Lockridge, 498 Mich
at 392. A sentence is reasonable if it adheres to the principles of proportionality set out in People
v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990), abrogation in part on other grounds
recognized by Steanhouse, 500 Mich at 477. People v Walden, 319 Mich App 344, 351; 901
NW2d 142 (2017). The principle of proportionality “requires sentences imposed by the trial court
to be proportionate to the seriousness of the circumstances surrounding the offense and the
offender.” Milbourn, 435 Mich at 636. The sentencing guidelines are no longer mandatory, and
a court can depart from the guidelines when it is reasonable to do so. Lockridge, 498 Mich at 391-
392. The central inquiry is not whether a sentence departed from the guidelines range, but whether
the sentence is proportionate to the offender and the offense. Steanhouse, 500 Mich at 472. “The
premise of our system of criminal justice is that, everything else being equal, the more egregious
the offense, and the more recidivist the criminal, the greater the punishment.” People v Babcock,
469 Mich 247, 263; 666 NW2d 231 (2003). When determining a proportional sentence, a trial
court may consider this nonexclusive list of factors:

       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expressions of remorse, and the defendant’s
       potential for rehabilitation. [Walden, 319 Mich App at 352-353 (quotation marks
       and citation omitted.]

“[A] trial court must justify the sentence imposed in order to facilitate appellate review.” People
v Dixon-Bey, 321 Mich App 490, 525; 909 NW2d 458 (2017) (quotation marks and citations
omitted). A trial court must also justify the extent of the departure above the guidelines when



                                                -3-
fashioning a proportionate minimum sentence. People v Smith, 482 Mich 292, 318; 754 NW2d
284 (2008).

        Our Supreme Court recently held that a trial court fashioning a sentence may not make
factual findings that are based on acquitted conduct. People v Beck, 504 Mich 605, 629-630; 939
NW2d 213 (2019). This is because it violates due process to sentence a defendant as if he
committed a crime he was acquitted of. Id. at 609. This means that a court may not rely on actions
by a defendant that form the basis of elements of an acquitted charge when sentencing that
defendant. People v Beesley, ___ Mich App ___, ____; ___ NW2d ___ (2021) (Docket
No. 348921); slip op at 7. Stated differently, “a sentencing court must consider a defendant as
having undertaken no act or omission that a jury could have relied upon in finding the essential
elements of any acquitted offense proved beyond a reasonable doubt.” Stokes, ___ Mich App at
____; slip op at 3 (quotation marks and citation omitted). A defendant has the burden of showing
evidence that the trial court relied on acquitted conduct in fashioning a sentence. Id. at ___; slip
op at 5. But if a “sentencing court specifically referenced acquitted offenses as part of its
sentencing rationale, a Beck violation would be apparent.” Id. at ___; slip op at 4. Additionally,
a court is able to view a presentence investigation report that includes information on acquitted
and other conduct so long as it does not rely on acquitted conduct in fashioning a sentence. Id. at
___; slip op at 4.

        As noted above, defendant preserved his challenge to the proportionality of his sentence,
but did not preserve for appeal his contention that the trial court impermissibly relied on acquitted
conduct in sentencing defendant. Because of the impracticality of parsing the court’s rationale
under a review for reasonableness without addressing the trial court’s reliance on acquitted
conduct, we will first review that aspect of the issue under the plain error standard for unpreserved
issues.

         The trial court relied on several reasons to justify defendant’s upward departure sentence:
(1) defendant continued to commit new offenses, including carrying a firearm, while on probation,
demonstrating a lack of rehabilitation, (2) the sentencing guidelines did not account for the fact
that, if not for defendant’s HYTA status, he would have been charged as a habitual offender, (3)
everyone, including defendant, would be better off if defendant served a prison sentence, and (4)
the court believed defendant committed the armed robbery it acquitted him of, showing he is a
danger to society. Most of these reasons for the court’s departure sentence are permissible
considerations. The court is permitted to consider factors that are given inadequate consideration
by the sentencing guidelines, as well as factors not considered by the guidelines, including the
defendant’s potential for rehabilitation. Walden, 319 Mich App at 352-353. The court’s first
stated reason, that defendant had continually reoffended while on probation, is a factor that the
guidelines do not consider. Thus, it is an appropriate factor for the court to consider. It was also
a factor outside the guidelines for the court to consider that, but for defendant’s HYTA status, he
would have been eligible for a second-offense habitual offender sentencing enhancement. And
the court’s rationale that defendant and society would be better off if defendant served prison time
was a permissible consideration of defendant’s capability for rehabilitation. Defendant contends
that, in considering these factors, the trial court impermissibly considered acquitted and uncharged
conduct from prior cases in fashioning defendant’s sentence. However, a review of the record
shows that the court was much more concerned with the fact that defendant continued to reoffend
while on probation than it was the substance of his criminal history.


                                                -4-
         That being said, the court committed clear error when it rationalized defendant’s sentence,
at least in part, on the fact that the court believed defendant committed the armed robbery it had
acquitted him of. Under Beck, 504 Mich at 629-630, it is impermissible to consider acquitted
conduct in fashioning a sentence, which is exactly what the court did when it stated it believed
defendant committed the robbery while justifying its upward departure sentence. So, there was
error, and it was plain. Stokes, ___ Mich App at ____; slip op at 4 (If a “sentencing court
specifically referenced acquitted offenses as part of its sentencing rationale, a Beck violation would
be apparent.”). And defendant was prejudiced, meaning the error affected the outcome of the
proceeding. The standard for finding prejudice warranting reversal is that the error “resulted in
the conviction of an actually innocent defendant” or when the error “seriously affect[ed] the
fairness, integrity or public reputation of judicial proceedings independent of the defendant’s
innocence.” Carines, 460 Mich at 763-764 (quotation marks and citation omitted). The error here
did not result in the conviction of an actually innocent defendant. But relying on acquitted conduct
when sentencing a defendant is a due process violation that seriously affected the integrity of the
judicial proceeding warranting reversal. Therefore, there was plain error warranting reversal, and
defendant is entitled to resentencing. See Beck, 504 Mich at 609-610 (a trial court may not rely,
even in part, on acquitted conduct when sentencing a defendant).

        Defendant also argues, and the prosecution concedes, that resentencing is warranted
because the trial court did not explain why the extent of the departure from the guidelines was
proportional to the offender and offense. In addition to explaining its rationale for why a sentence
departs from the guidelines, a trial court must also justify the extent of the departure when
fashioning a proportionate minimum sentence. Smith, 482 Mich at 318. Here, the trial court
explained why it departed from the guidelines. But it did not explain the extent of its departure.
The closest the trial court came to explaining the extent of its departure from the guidelines was
that defendant and society would benefit if defendant was sentenced to prison. Defendant was
sentenced to the statutory maximum for the crime of which he was convicted, carrying a concealed
weapon. Carrying a concealed weapon has a statutory maximum penalty of five years’
imprisonment, or 60 months. MCL 750.227(3). And by statute the minimum sentence cannot
exceed two-thirds of the maximum sentence. MCL 769.34(2)(b). Thus, defendant’s sentence of
40 to 60 months’ imprisonment was the statutory maximum. However, the trial court never
explained why the maximum prison sentence was necessary to achieving the goal of ensuring
defendant served prison time. Nor did the trial court explain why the maximum possible departure
was a proportionate and reasonable sentence for defendant. As such, resentencing is also
warranted on these grounds.

        We affirm defendant’s conviction, vacate his sentence, and remand for resentencing. We
retain jurisdiction.

                                                              /s/ Michael F. Gadola
                                                              /s/ Kathleen Jansen
                                                              /s/ Colleen A. O’Brien




                                                 -5-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                               Michael F. Gadola
 People of MI v Telvin Martin White                                              Presiding Judge

 Docket No.     353007                                                         Kathleen Jansen

 LC No.         19-006515-01-FC                                                Colleen A. O'Brien
                                                                                 Judges


                     Pursuant to the opinion issued concurrently with this order, this case is REMANDED
for further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 21 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, we remand for the trial court to explain why the maximum prison sentence
was necessary to achieve the goal of ensuring that defendant served prison time, to explain why the
maximum possible departure was proportionate and reasonable for the defendant, and to resentence
defendant accordingly. The proceedings on remand are limited to these issues.

               The parties shall promptly file with this Court a copy of all papers filed on remand. Within
seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days after
completion of the proceedings.




                                                           _______________________________
                                                            Presiding Judge




                                 August 5, 2021